1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   TONY LOMELI (1),                                   Civil No.: 16cv01659 JAH
                                      Petitioner,       Criminal No. 12cr02791 JAH
12
13   v.                                                 ORDER GRANTING PETITIONER’S
                                                        MOTION TO AMEND [Doc. No. 884]
14   UNITED STATES OF AMERICA,
15                                  Respondent.
16
17
18         Pending before the Court is Petitioner’s motion to amend to add two additional
19   grounds for relief. He seeks to amend his motion to vacate to add two grounds for relief,
20   ineffective assistance of counsel and denial of equal protection of the law. Amendment of
21   a section 2255 motion is governed by Rule 15 of the Federal Rules of Civil Procedure. See
22   28 U.S.C. § 2242; Anthony v. Cambra, 236 F.3d 568, 576 (9th Cir. 2000). Pursuant to
23   Rule 15(a), a party may amend his pleadings once as a matter of course before a responsive
24   pleading is served and may seek leave of court to amend his pleading at any time during
25   the pendency of the proceeding. See Mayle v. Felix, 545 U.S. 644, 654 (2005). Leave to
26   amend should be given freely, but a court may deny a motion to amend if the motion is
27   made in bad faith, there is prejudice to the opposing party, amendment would be futile or
28   would unduly delay the proceedings. See Foman v. Davis, 371 U.S. 178, 182 (1962).

                                                    1
                                                                                     16cv01659 JAH
1          IT IS HEREBY ORDERED:
2          1.    Petitioner’s motion to amend is GRANTED.
3          2.    Respondent shall file and serve a responsive pleading no later than February
4    27, 2019.
5          3.    If Petitioner wishes to reply to Respondent’s pleading, a traverse or other
6    appropriate pleading must be filed no later than March 20, 2019.
7    DATED: January 30, 2019
8                                               _________________________________
                                                JOHN A. HOUSTON
9
                                                United States District Judge
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                2
                                                                                 16cv01659 JAH
